DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


General Remarks
This communication is considered fully responsive to Application filed on
11/24/2020.

Claims:
Claims 1-24 are pending
Claims 1, 12 and 22 are independent
IDSs:
Previous  IDSs:
IDS filed 03/15/2017 has been considered
IDS filed 06/18/2015 has been considered.
IDS filed 06/21/2016 has been considered
101 rejection is withdrawn
Continuity/Priority Data:
This application claims provisional priority date of 06/18/2014.

Response to Arguments
	Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Regarding claim 1. Applicant argued that “the claim requires analyzing each of the at least one received service chaining rule to determine if an application-layer steering is required…the combination clearly indicates an analysis of the traffic and not analysis of any rule”.
Examiner respectfully disagrees:
Lee in [0034-0035], [0042-0043] and fig. 2 discloses SC table 260 is an information base comprising SC (service chain rule) profiles, which may include an SF sequence (e.g., SF type 1 followed by SF type 2) (VAS) corresponding to an SC (service chaining rule)… Some examples of SF types (VAS) may include firewall, policy routing, encryption, video optimization (corresponds to application layer VAS that requires application layer steering), transmission control protocol (TCP) acceleration, and/or any other SF types suitable for service chaining. This information is analyzed by the SDN controller to determine if video optimization service is needed and add that in the service chain that corresponds to determining application layer steering; [0035] discloses the SDN controller 220 is configured to determine a network path from the SC ingress node 241 to the SC egress node 244 via one or more of the network nodes 240 by employing the received SC information (analyzing the 
To the questions such as: what is application layer analysis, what is application layer steering or what is network layer steering, the claim languages do not have answer. To answer the above question, the applicant revert back to the specification and tries to read the specification into the claims to determine the limit and boundary of the claim using the characterization from the specification. However, reading the specification in to the claim is not proper. Only the claim languages determine the limit and boundary of the claim. Applicant uses the specification to characterize what application layer analysis is…, application layer steering… or network layer steering is instead of incorporating those specific characterization in to the claims to indicate specific boundary of the claims as a result to differentiate 
Further these claims are written in contingent limitation format where steps to be performed are performed provided that the contingent conditions are met. MPEP 2111.04 provides a guidance on how to interpret contingent claim limitations for a system claims. The conditions such as: if application steering is required, perform application layer steering otherwise perform network layer steering are mutually exclusive. Therefore, only one of the conditions is met or none is met. According to MPEP 2111.04 it discloses that 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Taking broadest reasonable interpretation, one of the above conditional limitations such as: generating, by the central controller of the SDN, at least one application-layer steering rule, upon determining that an application-layer steering is required; or generating, by the central controller of the SDN, at least one network-layer steering rule, upon determining that an application-layer steering is not required, do not have patentable weight. Examiner suggests that for the limitation not to be treated as contingent limitations, applicant may need to amend the claims so that they are not written in contingent format. 
Further Beliveau discloses receiving traffic characteristics information from nodes and generating forwarding rule based on the analysis of received information. It discloses in [0055] that in step 204, based on the traffic characteristic information received from the service network node (at step 202), the controller 122 creates a set of rules to be applied to the subsequent packets of the identified traffic flow. 
[0056] In step 206, the controller 122 propagates or sends the set of rules to the plurality of switches so that the subsequent packets of 
Bellevue in [0072]-[0073] discloses when the controller 122 receives the notification message, it creates a new set of rules to be applied to the subsequent packets of the traffic flow.  Based at least on the received traffic characteristic information, the controller 122 determines a new path to be applied to the rest of the traffic flow; [0073] …the controller 122 can also decide to add a service in the default service path such as IDS for suspicious traffic (application layer analyzing of information and adding IDS VAS corresponds to generating application layer steering). Then, the controller 122 sends the appropriate flow modifications to the switches in a message so that the switches can modify their flow entries to implement the new set of rules for re-steering the rest of the traffic flow accordingly (step 314); The combination discloses analyzing received service chain rule and setting up application layer steering and forwarding it to nodes to the forwarding plane to program the nodes for subsequent traffic steering. 

- Lee does not employ network layer steering of any kind.
Examiner respectfully disagrees:
Lee in [0034-0035], [0042-0043] and fig. 2 discloses SC table 260 is an information base comprising SC (service chain rule) profiles, which may include an SF sequence (e.g., SF type 1 followed by SF type 2) (VAS) corresponding to an SC (service chaining rule)… Some examples of SF types (VAS) may include firewall (network layer VAS), policy routing, encryption, video optimization (corresponds to application layer VAS that requires application layer steering), transmission control protocol (TCP) acceleration, and/or any other SF types suitable for service chaining. This information is analyzed by the SDN controller to determine if firewall service is needed and add that in the steering path that corresponds to determining network layer steering. To the question “what is network layer steering?” applicant revert back to the specification and uses the characterization of the specification to determine the limits and the boundary of the claim using the specification instead of the claims` limitations. However, that would be reading the specification in to the claims. Only the claim language is given patentable weight and only those languages determines the limits and boundary of the invention. Therefore, Examiner suggests that applicant include those defining characteristics of network layer steering in to the claims to differentiate from the prior arts. There is nowhere in the specification that preclude the network layer steering interpretation used above could not correspond to network layer steering.
Further these claims are written in contingent limitation format where steps to be performed are performed provided that the contingent conditions are met. MPEP 2111.04 provides a guidance on how to interpret contingent claim limitations for a system claims. The conditions such as: if application steering is required, perform application layer steering otherwise perform network layer steering are mutually exclusive. Therefore, only one of the conditions is met or none is met. According to MPEP 2111.04 it discloses that 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Taking broadest reasonable interpretation, the above limitations has no patentable weight. Examiner suggests that for the limitation to be considered, applicant may need to amend the claims so that they are not written in contingent format. 

- By contrast, based on the analysis of the service chaining rules some L7 parameters, e.g. those that are not determinable a priori, may be determined to require application-layer steering. There is nothing comparable in Lee or Beliveau.
Examiner respectfully disagrees:
“Based on the analysis of the service chaining rules some L7 parameters, e.g. those that are not determinable a priori, may be determined to require application-layer steering” is not claim language of claim 1. Examiner suggests that applicant include the above limitation so that it is considered.
- The analysis called for by the claim is to determine if an application-layer steering is required by the received at least one service chaining rule based on an analysis thereof. This means that the at least one service chaining rule is what must be analyzed by the central controller and the purpose of this analysis is to determine if an application-layer steering is required.
Examiner respectfully disagrees:
Lee in [0034-0035], [0042] and fig. 2 discloses SC table 260 is an information base comprising SC (service chain rule) profiles, which may include an SF sequence (e.g., SF type 1 followed by SF type 2) (VAS) corresponding to an SC (service chaining rule)… Some examples of SF types (VAS) may include firewall, policy routing, encryption, video optimization (corresponds to application layer VAS that requires application layer steering), transmission control protocol (TCP) acceleration, and/or any other SF types suitable for service chaining. This information is analyzed by the SDN controller to determine if video optimization service is needed and add that in the service chain that corresponds to determining application layer 
- It should also be noted that the claim expressly calls for the analyzing step, to be performed by the central controller of an SDN. The analyzing of Beliveau, paragraph 70 is being performed by the deep packet inspection (DPI) node when the traffic is sent.
Examiner respectfully disagrees:
Beliveau was not used for the above limitation. Lee was used and Lee in [0034-0035], [0042] and fig. 2 discloses SC table 260 is an information base comprising SC (service chain rule) profiles, which 
Although Bellevue was not used for the above limitation, Bellevue discloses the SDN controller receiving information from forwarding nodes; analyzing the information and generating steering rule that includes specific VAS. Bellevue in [0072]-[0073] discloses when the controller 122 receives the notification message from the DPI node, it creates a new set of rules to be applied to the subsequent packets of the traffic flow.  Based at least on the received traffic characteristic information, the controller 122 determines a new path to be applied to the rest of the traffic flow…[0073] …the controller 122 can also decide to add a service in the default service path such as IDS for suspicious traffic (analyzing information and adding IDS VAS to generate application layer steering). Then, the controller 122 sends the appropriate flow modifications to the switches in a message so that the switches can modify their flow entries to implement the new set of rules for re-steering the rest of the traffic flow accordingly (step 314); The combination discloses analyzing received service chain rule and setting up application layer steering and forwarding it to nodes to the forwarding plane.
- Given that neither reference teaches or suggests anything about application-layer steering (layer 7 steering) as called for in the claim, and especially not analyzing, by the central controller of the SDN, each of the at least one received service rule to determine if an application-layer steering is required, none of the claim elements are actually taught by either reference.
Examiner respectfully disagrees:
Lee in [0034-0035], [0042] and fig. 2 discloses SC table 260 is an information base comprising SC (service chain rule) profiles, which may include an SF sequence (e.g., SF type 1 followed by SF type 2) (VAS) corresponding to an SC (service chaining rule)… Some examples of SF types (VAS) may include firewall, policy routing, encryption, video optimization (corresponds to application layer VAS that requires application layer steering), transmission control protocol (TCP) acceleration, and/or any other SF types suitable for service chaining. This information is analyzed by the SDN controller to determine if video optimization service is needed and add that in the service chain that corresponds to determining application layer steering; [0035] discloses the SDN controller 220 is configured to determine a network path from the SC ingress node 241 to the SC egress node 244 via one or more of the network nodes 240 by employing the received SC information (analyzing the received service chain rule). The SDN controller 220 may determine network routing constraints that corresponds to analyzing received service chain rule to determine steering. When the steering requires service function such as video optimization (application layer service), the steering determined corresponds to application layer steering; [0042] 
Bellevue in [0072]-[0073] discloses when the controller 122 receives the notification message from the DPI node, it creates a new set of rules to be applied to the subsequent packets of the traffic flow.  Based at least on the received traffic characteristic information, the controller 122 determines a new path to be applied to the rest of the traffic flow...[0073] …the controller 122 can also decide to add a service in the default service path such as IDS for suspicious traffic (analyzing information and adding IDS VAS to generate application layer steering). Then, the controller 122 sends the appropriate flow modifications to the switches in a message so that the switches can modify their flow entries to implement the new set of rules for re-steering the rest of the traffic flow accordingly (step 314); The combination discloses analyzing received service chain rule and setting up application layer steering and forwarding it to nodes to the forwarding plane.
- As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not 
Examiner respectfully disagrees
Applicant argued that the combination does not teach all features hence they are not combinable and the motivation is irrelevant is a generic statement without specifically indicating what is not taught. The combination of the prior arts teach all the limitations as indicated in the office action, and the prior arts are analogous. 

- Furthermore, the Office Action performs its motivation analysis based on its flawed analysis of the claim language and the references. However, a proper motivation cannot be derived from such a flawed analysis. This is especially true given that there can be no motivation to combine elements that are missing from the references. 
Examiner respectfully disagrees
Applicant argued that “Office Action performs its motivation analysis based on its flawed analysis of the claim language and the references. However, a proper motivation cannot be derived from such a flawed analysis. This is especially true given that there can be no motivation to combine elements that are missing from the references”. These are generic statements without specifically indicating which is flawed analysis is and specific elements that are missing. As to the other arguments, the above responses indicate that applicant`s argument is not persuasive.  Applicant tend to read 

-Regarding claim 2, applicant argued that the combination fails to show where Lee teaches or suggests that analyzing each of the at least one received service chaining rule further comprises: determining that the at least one received service chaining rule requires an application-layer analysis when the at least one service chaining rule contains at least one application-layer parameter that has a value that is not known a-priori.
Examiner respectfully disagrees:
Lee in [0024] discloses an SC orchestration entity creates and manages SCs in an SC domain and sends SC information to a software defined networking (SDN) controller to enable the SDN controller to determine SC-aware paths for implementing the SCs in the SC domain. The SDN controller determines network routing constraints (e.g., delay, bandwidth (corresponds to application layer parameter not known a priori), and minimum hop criteria) and 

-Regarding clam 3, there is no mention of layer 7 in cited paragraph 199 of Kasturi and, as is well known, the traffic could be rerouted using other layers, e.g., layer 3.
Examiner respectfully disagrees:
Kasturi in [0199] discloses the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined 

-Regarding claim 22, the DPI node of Beliveau is not an
ADC, nor can it perform application-layer steering rules as required by the claim, as it
routes no traffic. 
Examiner respectfully disagrees:
Bellevue was not used to teach ADC. Applicant tend to attack references individually when it is the combination that is used to teach the limitations. Fig. 3, 310 discloses DPI routing traffic.
Kasturi was the one used to teach ADC performing application layer analysis. Kasturi in [0199] discloses the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined network (SDN) switches.  The controller 1402 launches virtual machines (VMs) based on the detected attack traffic.  The controller 1402 also re-configures SDN switches from routing the received traffic to the VM that is executing the desired (or intended) application to re-routing the received traffic, as the attack traffic, to one or more of the launched VMs, i.e. VM.sub.1 1408 through VMn 1410. The attack traffic analysis corresponds to application layer analysis Based on the claim language, any computer device that is programmable to perform a function reads on the limitation that is programmed to perform the intended function.
Further any device that is programmable reads on this limitations of ADCs and network nodes. 

-Applicant argued that “it appears that the alleged motivation has been derived using improper hindsight
Examiner respectfully disagrees
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
.


				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20170187609), further in view of Beliveau (US Pg. No 20140233385).
Regarding claim 1. Lee discloses method for multi-layer traffic steering for enabling service chaining over a software defined network (SDN), the method is performed by a central controller of the SDN, comprising:
 receiving, at the central controller of the SDN, at least one service chaining rule (fig. 1, 120 SC controller that comprises SDN controller, and PCE; fig. 4, 420 discloses chain of service (service chain rule) provided to SC controller; [0024] discloses an SC orchestration entity creates and manages SCs in an SC domain and sends SC information (service chaining rule) to a software defined networking (SDN) controller to enable the SDN controller to determine SC-aware paths for implementing the SCs in the SC domain) defining at least one value-added service (VAS) to assign to an incoming traffic flow addressed to a destination server ([0042] discloses At step 610, the SC orchestrator sends an SC table (service chain rule), such as the SC tables 260 and 400, to the SDN controller of SC controller. The SC table comprises SC information, such as SF (service function) sequence, policy context, SC ingress node address; [0023] discloses SC, denoted as SC1, may be composed from an ordered set of SFs, denoted as [SF1, SF4, SF 6]. SF1, SF4, and SF6 refer to network services of type 1 (e.g., firewall), type 4 (e.g., NAT), and type 6 (e.g., encryption) that corresponds to VAS that needs application layer steering, respectively where firewall, NAT and encryption corresponds to value added services; [0004] service chaining deployment model may insert Open Systems Interconnection (OSI) Layer 4 (L4) to Layer 7 (L7) services in data-forwarding paths between peers. Some examples of L4 to L7 services may include firewalls, wide area network (WAN) and application accelerations, server load balancing, network address translations (NATs). The services provided that corresponds to the OSI level 
analyzing, by the central controller of the SDN, each of the at least one received service chaining rule to determine if an application layer steering is required ([0034], [0042-0043] and fig. 2 discloses SC table 260 (service chaining rule to be forwarded to SDN controller) is an information base comprising SC profiles, which may include an SF sequence (e.g., SF type 1 followed by SF type 2) (VAS) corresponding to an SC (service chaining rule)… Some examples of SF types (VAS) may include firewall, policy routing, encryption, video optimization (application layer VAS), transmission control protocol (TCP) acceleration, and/or any other SF types suitable for service chaining. This information is analyzed by the SDN controller to determine if video optimization service is needed and add that in the service chain that corresponds to determining application layer steering; [0042] discloses at step 630, after receiving the SC table and the node-SF map, the SDN controller determines to compute network paths for the SC. When the SF is video optimization, the path determination by the SDN controller to include the video optimization corresponds to analyzing the SC and determining application layer steering is needed. [0043] discloses when the SC table specific an SF sequence for an SC, where the SF sequence comprises an SF type 1 followed by SF type 2, a selected path may traverse through a first network location that provide an SF (VAS) of type 1 followed by a 
programming, by the central controller of the SDN, a multi-layer steering fabric with the generated at least one of application-layer steering rule ([0043] discloses after selecting the paths that satisfy the SC table and the node-SF map, the SC-aware PCE may further select a minimum-hop from the SC ingress node to the SC egress. At step 660, the SC-aware PCE provides a route list comprising the selected minimum-hop paths to the SDN controller. At step 670, upon receiving the route list, the SDN controller configures (programs) network nodes, such as the network nodes 240, according to the received route list); 
wherein routing decisions for traffic in the network are made by the central controller so that the central controller implements the control path of the SDN (fig. 1 discloses SDN network that has a control plane (SC controller 120) that creates routing decision to be implemented by forwarding plane and forwarding plane 130 that is used to forward data based on the decision of the control plane).
But, the combination does not explicitly disclose:
generating, by the central controller of the SDN, at least one application-layer steering rule, upon determining that an application-layer steering is required; 
generating, by the central controller of the SDN, at least one network-layer steering rule, upon determining that an application-layer steering is not required; 
However, in the same field of endeavor, Beliveau discloses:
Receiving, at the central controller of SDN, information ([0072]-[0073] discloses when the controller 122 receives the notification message, it creates a new set of rules to be applied to the subsequent packets of the traffic flow).
Analyzing, at the central controller of SDN, information ([0072]-[0073] discloses when the controller 122 receives the notification message, it creates a new set of rules to be applied to the subsequent packets of the traffic flow.  Based at least on the received traffic characteristic information, the controller 122 determines a new path to be applied to the rest of the traffic flow; [0073] …the controller 122 can also decide to add a service in the default service path such as IDS for suspicious traffic (application layer analyzing of information and adding IDS VAS corresponds to generating application layer steering). Then, the controller 122 sends the appropriate flow modifications to the switches in a message so that the switches can modify their flow entries to implement the new set of rules for re-steering the rest of the traffic flow accordingly (step 314));
	generating, by the central controller of the SDN, at least one application-layer steering rule, upon determining that an application-layer steering is required ([0072]-[0073] discloses when the controller 122 receives the notification message from the DPI node, it creates a new set of rules to be applied to the subsequent packets of the traffic flow.  Based at least on the received traffic characteristic information, the controller 122 determines a new path to be applied to the rest of the traffic flow, identified by its n-tuple.  The determination of the service path based on the traffic characteristic information can also take into consideration the configured application and subscriber policies. [0073] For example, the controller 122 can decide to bypass the DPI node, or any particular service, in the second service path configured for the subsequent packets of the traffic 
	generating, by the central controller of the SDN, at least one network-layer steering rule, upon determining that an application-layer steering is not required ([0037-0038] discloses a network operator is able to define service policies that specify traffic classes and the chain of services that each class must traverse.  These policies are translated by the controller (SDN controller) into rules that are programmed on the switches in the communication network.  These rules steer the network traffic through the ordered chain of services as specified by the policies. Traffic steering which is based on shallow packet inspection, i.e. inspection of layer 2 to layer 4 (L2-L4) packet header information, can be defined as basic traffic steering (network layer steering).  Basic traffic steering does not use any deeper inspection of the packet (such as inspection of layers 5 to 7), i.e. it does not involve any per-flow forwarding rules (application layer steering rule).  Rather, the forwarding rules are derived from subscriber and application policies. The system is capable of generating steering that is based on shallow packet inspection (network layer steering) or steering rule based on deep packet inspection (application layer steering) where the two are mutually exclusive).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the 
		Regarding claims 2.    The combination discloses the method of claim 1.
Lee discloses wherein analyzing each of the at least one received service chaining rule further comprises:
		determining that the at least one received service chain rule requires an application-layer analysis when the at least service chain rule contains at least one application-layer parameter that has a value that is not known a priori (Lee in [0024] discloses an SC orchestration entity creates and manages SCs in an SC domain and sends SC information to a software defined networking (SDN) controller to enable the SDN controller to determine SC-aware paths for implementing the SCs in the SC domain. The SDN controller determines network routing constraints (e.g., delay, bandwidth (corresponds to application layer parameter not known a priori), and minimum hop criteria) and coordinates with an SC-aware path computation element (PCE) to determine SC-aware network paths. Lee in [0035] discloses the SDN controller 220 is configured to determine a network path from the SC ingress node 241 to the SC egress node 244 via one or more of the network nodes 240 by employing the received SC information. The SDN controller 220 may determine network routing constraints (e.g., delay, bandwidth that corresponds to application layer parameter not known a priori, minimum-hop criterion. The analysis performed when network routing constrains are determined 
Regarding claim 9. The combination discloses the method of claim 1.
wherein the receiving is performed prior to receipt of any traffic by the SDN for the traffic flow (fig. 6, 610 discloses the SC table (service chaining rule) is provided to the SDN controller prior to receiving traffic).
	Regarding claims 10.    The combination discloses the method of claim 1.
Lee further discloses wherein the VAS is any one of: a parental control, an access control, traffic optimization ([0034] discloses the SC table 260 is an information base comprising SC profiles, which may include an SF sequence (e.g., SF type 1 followed by SF type 2) corresponding to an SC, one or more filters for the SC, and/or any other SC-related information, such as SC policy information, service requirements (e.g., bandwidth). Some examples of SF types may include firewall, policy routing, encryption, video optimization, transmission control protocol (TCP) acceleration (traffic optimization)). 
Regarding claim 11.    A non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the method according to claim 1.
For all other limitations of claim 11 are similar with the limitations of claim 1 above. The rejection of claim 1 fully applies.
Regarding claim 12.   Beliveau discloses a system for multi-layer traffic steering for enabling service chaining over a software defined network (SDN) comprising:
Beliveau discloses a processing unit (fig. 4, processor 606); and
a memory, the memory containing instructions that, when executed by the processing unit (fig6, memory of device 600), configure the system to:
All other limitations of claim 12 are similar with the limitation of claim 1 above. The claim is rejected on the analysis of claim 1 above.
Regarding claims 13: The combination discloses the system of claim 12 wherein  
All other limitations of claim 13 are similar with the limitation of claim 2. The claim is rejected on the analysis of claim 2 above.
Regarding claims 20, the combination discloses the system of claim 12. All other limitations of claim 20 are similar with the limitation of claim 9 above. The claim is rejected in the analysis of claim 9 above.
Regarding claims 21, the combination discloses the system of claim 12. 
All other limitations of claim 21 are similar with the limitation of claim 10 above. The claim is rejected in the analysis of claim 10 above.

Claim 3-8, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (20170187609), and Beliveau (US Pg. No 20140233385), further in view of Kasturi (US pg. no. 20150341377).
Regarding claims 3.    The combination discloses the method of claim 1.
		But, the combination does not explicitly disclose wherein the multi-layer steering fabric includes array of application delivery controllers ADC configured to perform application-layer (L7) analysis and a plurality of SDN-based network elements;
		However, in the same field of endeavor, Kasturi discloses wherein the multi-layer steering fabric includes array of application delivery controllers ADC configured to perform application-layer (L7) analysis ([0199] the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined network and a plurality of SDN-based network elements ([0199] discloses The controller 1402 also re-configures SDN switches from routing the received traffic);
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Kasturi. The modification would allow deep analysis by the ADC to enable per-flow steering. The modification would allow identifying flow characteristic to enable selective steering of traffic based on the analyzed flow characteristic. The modification would allow creating a system to steer L7 traffic to add a different value added services such as security services to the communication based on demand.

Regarding claims 4.    The combination discloses the method of claim 3.
Beliveau discloses, wherein generating the at least one application-layer steering rule ([0044] complex traffic steering) further comprises:
Kasturi further discloses receiving, from the array of ADCs, application-layer analysis results (([0199] the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined network (SDN) switches.  The 
		 determining at least one VAS server to direct incoming traffic based on the application-layer analysis results ([0199] the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined network (SDN) switches.  The controller 1402 launches virtual machines (VMs) based on the detected attack traffic. The VMs are VAS.  The controller 1402 also re-configures SDN switches from routing the received traffic to the VM that is executing the desired (or intended) application to re-routing the received traffic, as the attack traffic); and
		generating the at least one application-layer steering rule by defining a steering action to steer an incoming packet based on at least one application-layer parameter designated in the packet ([0199] the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined network (SDN) switches.  The controller 1402 launches virtual machines (VMs) based on the detected attack traffic. The launched VMs are VAS for security services.  The controller 1402 also re-configures SDN switches from routing the received traffic to the VM that is 
Regarding claim 5.    The combination discloses the method of claim 4.
Kasturi discloses, wherein programming the multi-layer steering fabric further comprises:
	programming the array of ADCs ([0199] ADC) with the least one application-layer steering rule, thereby steering of incoming traffic to the VAS server is performed at an application-layer ([0194] Among other functions performed by the service plane 1512 (forwarding plane) in conjunction with the controller 1504 (control plane) is offloading the L7 ADC VM 1516 onto the L4 ADC 1522 (application layer steering rule) of the VM 1514 in times of high traffic.  This clearly, optimizes the performance of the cloud 1502;  [0199] discloses the controller 1402 also re-configures (programming) SDN switches from routing the received traffic to the VM that is executing the desired (or intended) application to re-routing the received traffic (application layer steering), as the attack traffic).
Regarding claims 6.    The combination discloses the method of claim 3.
Lee further discloses, wherein generating the at least one network-layer steering rule further comprises:
determining at least one VAS server to direct incoming traffic based on the analysis of the service chaining rule (([0043] discloses when the SC table specific an SF sequence for an SC, where the SF sequence comprises an SF type 1 followed by SF type 2, a selected path may traverse through a first network location that provide an SF (VAS) of type 1 followed by a second network location that provide an SF of type 2. In some 
Beliveau discloses generating the at least one network-layer steering rule by defining a steering action to steer an incoming packet based on at least one network-layer parameter designated in the packet ([0069] discloses identifying the traffic flow as traffic belonging to a subscriber or to an application. If there is no match (determining that application layer steering is not required), the packets could be sent to the default path (network layer steering path). The generated default path that is used to steer similar class of traffic tha does not need application layer steering corresponds to generated network layer steering; [0038] Traffic steering which is based on shallow packet 
Regarding claims 7.    The combination discloses the method of claim 6.
Beliveau further discloses, wherein programming the multi-layer steering fabric further comprises:
programming the plurality of the SDN-based network elements with the least one network-layer steering rule ([0037] discloses SDN-network elements are programmed to steer traffic; [0038] discloses network layer steering), thereby steering of incoming traffic to the VAS server is performed at an Ethernet layer through a network-layer ([0035] discloses forwarding data between SDN network elements is using layer 2 switching).
Regarding claims 8.    The combination discloses method of claim 6.
		Beliveau further discloses, wherein the at least one network parameter is any one of: a source IP, a destination IP address, a port number ([0040] discloses in basic steering(network layer steering), these types of policies are defined using layer 3 and layer 4 information, either in terms of an IP address block and/or a User Datagram Protocol (UDP)/Transmission Control Protocol (TCP) port; [0038] Traffic steering which is based on shallow packet inspection, i.e. inspection of layer 2 to layer 4 (L2-L4) (network layer), can be defined as basic traffic steering.  Basic traffic steering does not use any 
Regarding claims 14: The combination discloses the system of claim 12.
All of the limitations of claim 14 are similar with the limitation of claim 3 above. The claim is rejected on the analysis of claim 3 above.
Regarding claims 15, the combination discloses the system of claim 13. All other limitations of claim 15 are similar with the limitation of claim 4 above. The claim is rejected in the analysis of claim 4 above.
Regarding claims 16, the combination discloses the system of claim 13. All other limitations of claim 16 are similar with the limitation of claim 5 above. The claim is rejected in the analysis of claim 5 above.
Regarding claims 17, the combination discloses the system of claim 14. All other limitations of claim 17 are similar with the limitation of claim 6 above. The claim is rejected in the analysis of claim 6 above.
Regarding claims 18, the combination discloses the system of claim 17. All other limitations of claim 18 are similar with the limitation of claim 7 above. The claim is rejected in the analysis of claim 7 above.
Regarding claims 19, the combination discloses the system of claim 17. All other limitations of claim 19 are similar with the limitation of claim 8 above. The claim is rejected in the analysis of claim 8 above.

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau (US Pg. No 20140233385), further in view of Kasturi (US pg. no. 20150341377).
Regarding claim 22. Beliveau discloses a multi-layer steering fabric connected in a software defined network (SDN) (fig. 1, 122 Steering Controller), comprising:
A circuitry forming a device tha perform application-layer (L7) analysis ([0044] and fig. 1, 112 discloses service network node performs DPI (deep packet inspection unit) for inspecting L5-L7 packet (application layer analysis) in order to create steering rule), wherein each of the device is programmable to perform application-layer steering rules ([0044] discloses the DPI performs L5-L7 packet inspection and reports to controller and controller determines steering rule. The Programming of DPI corresponds to programming; [0019] discloses service network node performs L5-L7 analysis and traffic steering. Devices in SDN network are programmable to perform application layer steering); and
a plurality of SDN-based network elements, wherein each of the plurality of SDN-based network elements is programmable to perform network layer steering rules ([0069] discloses identifying the traffic flow as traffic belonging to a subscriber or to an application. If there is no match (determining that application layer steering is not required), the packets could be sent to the default path (network layer steering path). The generated default path that is used to steer similar class of traffic that does not need application layer steering corresponds to generated network layer steering; [0038] Traffic steering which is based on shallow packet inspection, i.e. inspection of layer 2 to layer 4 (L2-L4) (network layer), can be defined as basic traffic steering.  Basic traffic steering does not 
Beliveau does not show circuitry forming an array of application delivery controllers (ADCs) that perform application-layer (L7) analysis;
		However, in the same field of endeavor, Kasturi discloses circuitry forming an array of application delivery controllers (ADCs) that perform application-layer (L7) analysis ([0199] the ADC 1404 receives traffic intended for a specific application from a user, the specific application being executed by a VM.  The ASM 1406 of the ADC 1404 detects the received traffic as attack traffic (application layer analysis), the received traffic being intended for routing through software defined network (SDN) switches.  The controller 1402 launches virtual machines (VMs) based on the detected attack traffic.  The controller 1402 also re-configures SDN switches from routing the received traffic to the VM that is executing the desired (or intended) application to re-routing the received traffic, as the attack traffic, to one or more of the launched VMs, i.e. VM.sub.1 1408 through VMn 1410);
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Kasturi. The modification would allow deep analysis by the ADC to enable per-flow steering. The modification would allow identifying flow characteristic to enable selective steering of traffic based on the analyzed flow characteristic. The modification would allow 
 		Regarding claim 23.    The combination discloses multi-layer steering fabric of claim 22.
Beliveau further discloses, wherein an application-layer steering rule defines a steering action to steer an incoming packet based on at least one application-layer parameter designated in the packet ([0044] discloses the DPI (deep packet inspection) is performed on incoming traffic of L5-L7 communication and steering rule is made based on the inspection).
wherein a network-layer steering rule defines a steering action to steer an incoming packet based on at least one network-layer parameter designated in the incoming packet ([0069] discloses identifying the traffic flow as traffic belonging to a subscriber or to an application. If there is no match (determining that application layer steering is not required), the packets could be sent to the default path (network layer steering path). The generated default path that is used to steer similar class of traffic that does not need application layer steering corresponds to generated network layer steering; [0038] Traffic steering which is based on shallow packet inspection, i.e. inspection of layer 2 to layer 4 (L2-L4) (network layer), can be defined as basic traffic steering.  Basic traffic steering does not use any deeper inspection of the packet (such as inspection of layers 5 to 7), i.e. it does not involve any per-flow forwarding rules (application layer steering); [0042] discloses basic traffic steering (network layer steering) is used to provide the default service path (network layer steering path) configured by a controller. Network 
Regarding claim 24.    The multi-layer steering fabric of claim 22, 
Kasturi further discloses wherein the array of ADCs and the plurality of SDN-based network elements are programmable by the central controller ([0199] discloses SDN and ADC. Devices in SDN network are programmable to perform functions by a controller in the central controller plane).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00am-5:00 PM.
Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/25/2021